                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 KAREEM NISBETT, individually and on                               DATE FILED:
 behalf of all other persons similarly situated,

                             Plaintiff,
                                                                       21-CV-2042 (RA)
                        v.                                                 ORDER
 LUMITY LIFE INC.,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on March 9, 2021.       Dkt. 1.    On April 23, Plaintiff filed an

acknowledgement of service, which stated that Defendant was served on March 31, 2021, and that its

answer was due April 21, 2021. Dkt. 6. To date, however, Defendant has not appeared nor responded to

the complaint. In addition, the parties have not yet responded to the Court’s March 12, 2021 Order,

requiring them to submit a joint letter requesting that the Court either (1) refer the case to mediation or

a magistrate judge, or (2) schedule an initial status conference. Dkt. 5. Accordingly, if Plaintiff intends

to move for a default judgment against Defendant, he shall do so no later than [21 days later] in

accordance              with              the            Court’s              individual             rules

(https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

%20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf)

SO ORDERED.

Dated:     May 21, 2021
           New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
